Opinion filed September 19, 2013




                                        In The


        Eleventh Court of Appeals
                                      __________

                              No. 11-13-00011-CV
                                  __________

           M&M ELEVATOR COMPANY, LTD., Appellant
                                           V.
          OILFIELD FISHING & RENTAL, L.L.C., Appellee


                      On Appeal from the 244th District Court
                                   Ector County, Texas
                        Trial Court Cause No. C-128,532-C



                      MEMORANDUM OPINION
      Appellant, M&M Elevator Company, Ltd., has filed an unopposed motion to
dismiss this appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, Appellant
states that “[t]he parties have reached an agreement to settle and compromise the
issues between them.” Therefore, in accordance with Appellant’s request, we
dismiss the appeal.
        The motion to dismiss is granted, and the appeal is dismissed.

                                                                 PER CURIAM



September 19, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J. 1

Willson, J., not participating.




        1
         John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting
by assignment.

                                                    2